EXHIBIT (e)(2)(a) SCHEDULE A EATON VANCE MUNICIPALS TRUST II DISTRIBUTION AGREEMENT I. Funds sold prior to JUNE 23, 1997 Agreement Name of Fund Adopting this Agreement Prior Agreements Relating to Class B Assets Eaton Vance Insured Municipals Fund (formerly February 25, 1994 / June 19, 1995 / November 1, 1996 Eaton Vance Florida Insured Municipals Fund) Eaton Vance Hawaii Municipals Fund February 25, 1994 / June 19, 1995 / November 1, 1996 Eaton Vance High Yield Municipals Fund * June 19, 1995 / November 1, 1996 Eaton Vance Kansas Municipals Fund February 25, 1994 / June 19, 1995 / November 1, 1996  The Prior Agreement relating to this Funds Class C assets is dated March 24, 1997. II. Funds sold since June 23, 1997 Name of Fund Adopting this Agreement (effective date) Eaton Vance Tax-Advantaged Bond Strategies Fund (February 3, 2009) Eaton Vance Tax-Advantaged Bond Strategies Fund Intermediate Term Fund (October 19, 2009) Eaton Vance Tax-Advantaged Bond Strategies Fund Long Term Fund (October 19, 2009)
